
	

114 SRES 407 ATS: Congratulating the University of Wyoming men’s Nordic ski team for winning the 38th annual United States Collegiate Ski and Snowboard Association national championship.
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 407
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2016
			Mr. Enzi (for himself and Mr. Barrasso) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Wyoming men’s Nordic ski team for winning the 38th annual United States Collegiate Ski and Snowboard Association national championship.
	
	
 Whereas, on March 12, 2016, the University of Wyoming men’s Nordic ski team won the 2016 United States Collegiate Ski and Snowboard Association (referred to in this preamble as the USCSA) national championship in Lake Placid, New York, by sweeping all 4 events;
 Whereas the University of Wyoming men’s Nordic ski team has won consecutive USCSA national titles; Whereas as members on the University of Wyoming Nordic ski teams, Will Timmons won the 2016 USCSA men’s individual title and Elise Sulser won the 2016 USCSA women’s individual title;
 Whereas the University of Wyoming men’s Nordic ski team placed 3 men among the top 10 overall individual finishers at the 2016 USCSA national event;
 Whereas co-head coaches Christi Boggs and Rachel Watson have successfully guided the University of Wyoming men’s and women’s Nordic ski teams to multiple USCSA national titles;
 Whereas the University of Wyoming men’s and women’s Nordic ski teams have each won 6 team USCSA national titles between 2003 and 2016: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the University of Wyoming men’s Nordic ski team as the winner of the 2016 United States Collegiate Ski and Snowboard Association national championship;
 (2)commends the athletes, coaches, parents, and staff of the University of Wyoming Nordic ski teams for their hard work and dedication;
 (3)recognizes the students, alumni, and loyal fans that supported the University of Wyoming men's Nordic ski team on the team's journey to win another national title; and
 (4)respectfully requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to—
 (A)the president of the University of Wyoming; (B)the athletic director of the University of Wyoming; and
 (C)the co-head coaches of the University of Wyoming Nordic ski teams.  